SIMPSON, J.
This is a petition for a rule nisi against I-Ion. W. W. Pearson, judge of the Fifteenth judicial circuit of Alabama, to show cause why he does not hold the terms of the circuit court of Autauga county, in said circuit, at the times fixed by Act March 2, 1907, creating the Fifteenth judicial circuit (Acts 1907, p. 255). The respondent accepts service, waives other notice, confesses that the courts of said county, have not been held at said times, and submits the matter to the judgment of this court.
After the passage of said Act of March 2d, creating said Fifteenth judicial circuit and fixing the times for holding the courts in said circuit, an act was passed, and approved March 6, 1907, entitled “An act to amend .sections 897 and 911 of chapter 19, article 1, of the Code of Alabama,” which act fixed other times for holding the courts in said Fifteenth circuit (Acts 1907, p. 367). This act was subsequently, to-wit, on December 17, 1907. declared to be unconstitutional in so far as it fixed the times of holding court in said Fifteenth circuit, because those sections of the Code of 1896 contained no mention of any Fifteenth circuit, and consequently the subject of the act was not included in the title. — Louisville & Nashville Railroad Co. v. Grant, 153 Ala. 112, 45 South. 226.
In the meantime, however, to-wit, on August 9, 1907, “An act to amend sections 2 and 3 of an act entitled 'An act- to amend sections 897 and 911 of chapter 19, article *1331, of tlie Code of Alabama/ approved March 6, 1907,” was passed (Acts 1907, p. 780). However it is not necessary to pass upon tbe validity of tbe act of August 9, 1907, as tbe act adopting tbe new Code of Alabama was passed on July 27, 1907 (Acts 1907, p. 504), and in tbe original copy of said Code, in tbe office of tbe Secretary of state, as well as in tbe printed copy, tbe times for bolding tbe courts in said Fifteenth circuit are placed .on tbe same dates as stated in said act. Code 1907, § 3245. This section is tbe law which must be observed in tbe bolding of said courts.
The writ of mandamus will be. denied.
Mandamus denied.
Dowdell, C. J., and Denson and Mayfield, JJ., concur.